Exhibit 10.4

WAIVER TO SECURITIES AMENDMENT AND PURCHASE AGREEMENT

          THIS WAIVER TO SECURITIES AMENDMENT AND PURCHASE AGREEMENT (this
“Waiver”) is entered into as of October 19, 2009 by and among HC INNOVATIONS,
INC., a Delaware corporation (the “Company”), and the NOTEHOLDERS identified on
the signature pages hereto (each, a “Noteholder” and collectively, the
“Noteholders”).

RECITALS

          WHEREAS, the Company and the Noteholders entered into a Securities
Amendment and Purchase Agreement (as previously amended, the “Securities
Amendment and Purchase Agreement”) dated as of December 23, 2008;

          WHEREAS, the Company proposes to issue to Brahma Finance (BVI) Limited
a Senior Secured Note (the “Senior Secured Note”) of even date herewith, in the
principal amount of $2,400,000, the proceeds of which will be used by the
Company for general corporate purposes; and

          WHEREAS, in connection with the Senior Secured Note, the parties
hereto propose to waive certain provisions of the Securities Amendment and
Purchase Agreement as hereinafter set forth.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

          1.          Definitions. Capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the Securities Amendment
and Purchase Agreement. In addition, the term “Senior Secured Note”, shall mean
the Senior Secured Note dated as of October 19, 2009 issued by the Company to
Brahma Finance (BVI) Limited when used in the Securities Amendment and Purchase
Agreement.

          2.          Amendment of Section 8.12 of the Securities Amendment and
Purchase Agreement. Section 8.12 of the Securities Amendment and Purchase
Agreement is amended by inserting the word “;and” following clause (c) thereof
and adding a new clause (d) as follows:

          “(d) the Senior Secured Note.”

          3.           Amendment of Section 8.13 of the Securities Amendment and
Purchase Agreement. Section 8.13 of the Securities Amendment and Purchase
Agreement is amended by adding the words “the Senior Secured Note” immediately
before the words “and Permitted Liens.”

1

--------------------------------------------------------------------------------



          4.          Governing Law. All questions concerning the construction,
interpretation and validity of this Waiver shall be governed by and construed
and enforced in accordance with the law of the State of New York, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the law of any jurisdiction other than the State of New York.

          5.          Counterparties; Effectiveness. This Waiver may be executed
in any number of counterparts, and each such counterpart shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement. Counterparts transmitted by facsimile may be treated as an
original instrument and relied upon for all purposes as such. This Waiver shall
become effective on the date on which counterparts hereof have been executed and
delivered by the Company and the Required Noteholders.

          6.          Miscellaneous. The parties hereto agree and acknowledge
that nothing contained in this Waiver in any manner or respect limits or
terminates any of the provisions of the Securities Amendment and Purchase
Agreement, other than as expressly set forth herein and further agree and
acknowledge that the Securities Amendment and Purchase Agreement remains and
continues in full force and effect. If there is any conflict between the terms
and conditions this Waiver and the terms and conditions of the Securities
Amendment and Purchase Agreement, the terms and conditions of this Waiver shall
prevail. Except to the extent expressly set forth herein, the execution,
delivery and effectiveness of this Waiver shall not operate as an amendment of
any right, power or remedy of any party to the Securities Amendment and Purchase
Agreement, nor constitute an amendment of any provision of the Securities
Amendment and Purchase Agreement. On and after the date of this Waiver, each
reference in the Securities Amendment and Purchase Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Securities Amendment and Purchase Agreement as amended
hereby.

[Signature pages follow. The remainder of this page is intentionally left
blank.]

2

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each of the undersigned has caused this Waiver to
be duly executed and delivered as of the date first above written.

COMPANY:

HC INNOVATIONS, INC.

 

 

 

By: 

 

 

 

 

 

Name: John Randazzo

Title: Interim Chief Executive Officer

NOTEHOLDERS:

 

 

 

 

 

WELWYN MANAGEMENT COMPANY

 

RICHARD F. DELATER

 

 

 

By: 

 

 

 

 

 

 

 

Name: Richard DeLater

 

 

Title:

 

 

 

 

 

BRAHMA FINANCE (BVI) LIMITED

 

JAMES J. BIGL REVOCABLE TRUST

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name: John M. Clapp

 

Name: James J. Bigl

Title: Attorney-In-Fact

 

Title:

 

 

 

THE KENNETH D LAMÉ
LIVING TRUST

 

PACIFIC AERIE HOLDING LLC

 

 

 

By:

 

 

By: 

 

 

 

 

 

 

Name: Kenneth D. Lamé

 

Name: Jon T. Lamé

Title: Trustee

 

Title: Manager

 

 

 

DUSTIN LEFEBVRE


 

LESLIE S. LEFEBVRE


 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

 

PAUL B. LEFEBVRE


 

RAYMOND MARKMAN, as Assignee of
MCCORKLE COURT REPORTERS, INC.


 

 

 

 

 

 

 

 

 

VI TILPAK


 

ADAM LEFEBVRE


 

 

 

 

 

 

 

 

 

RYAN LEFEBVRE


 

JEROME ADLER


 

 

 

 

 

 


--------------------------------------------------------------------------------